121 Mich. App. 432 (1982)
328 N.W.2d 657
ESPINOZA
v.
BOWERMAN-HALIFAX FUNERAL HOME
Docket No. 60945.
Michigan Court of Appeals.
Decided November 17, 1982.
Wendell N. Davis, for plaintiffs.
Corcoran, Ingleson & Lewinski, P.C. (by Harry Ingleson, II), for defendant.
Before: D.F. WALSH, P.J., and ALLEN and M.F. CAVANAGH, JJ.
ALLEN, J.
Does the term "remains" appearing in the statute governing mortuary science and practice, MCL 338.870(6); MSA 14.509(10)(6),[1] include only the body of the deceased or does it also include the clothing worn by the deceased at the time of death? On November 3, 1981, the trial court ruled that the term did not include clothing, and granted defendant's motion for summary judgment. Plaintiffs appeal of right. This question of first impression comes to us on facts which are not disputed and are derived from the pleadings.
On July 12, 1978, the Alger County Sheriff's *434 Department discovered the dead body of plaintiffs' decedent, Michael Espinoza. The county medical examiner determined that the decedent died as the result of a self-inflicted gunshot wound to the chest. It was further determined that the decedent, who was clothed with a camouflaged hunting outfit, had been dead for approximately 48 hours preceding discovery.
The medical examiner promptly released the decedent's body to defendant Bowerman-Halifax Funeral Home at Munising. Plaintiffs were notified on the same day that the body was discovered, and made arrangements for the transfer of the decedent to the Balbirnie-Apostle Funeral Home of Muskegon, Michigan. Upon receipt of the body, defendant detached the clothing worn at the time of death and commenced embalming procedures. Decedent's clothing was incinerated, allegedly because of spoliation from bodily fluids and insect infestation. Late in the afternoon of July 13, 1978, defendant released the decedent's body and personal effects, consisting of a pair of glasses and an empty wallet. Burial took place in Muskegon July 18, 1978.
Not convinced that their son had committed suicide, the Espinozas requested the decedent's body be disinterred and subjected to an autopsy by a pathologist. Autopsy was conducted on February 22, 1980, by Dr. Henry De Leeuw, Muskegon coroner, who concluded that the cause of death could not be determined without extensive study of the clothing worn by the decedent at the time of his death. On October 10, 1980, plaintiffs filed suit against defendant for violation of § 10 of the mortuary science act, supra, which provides that no person shall send or cause to be sent "the remains of any deceased person without first having made *435 due inquiry as to the desires of the next of kin". Depositions were taken in lieu of trial. On November 3, 1981, the trial court granted defendant's motion for summary judgment under GCR 1963, 117.2(1). From such judgment, plaintiffs appeal of right.
The relevant portion of § 10 of the mortuary science act reads as follows:
"A public officer or employee, or the official of a public institution, convalescent home, private nursing home, maternity home, public or private hospital, physician or surgeon, or other person having a professional relationship with a decedent, coroner, or other public official having temporary custody of the remains of the decedent, shall send or cause to be sent to a person or establishment licensed under this act the remains of a deceased person without having first made due inquiry as to the desires of the next of kin and of the persons who may be chargeable with the funeral expenses of the decedent. If next of kin are found, that person's authority and directions shall govern the disposal of the remains of the decedent. A person or establishment licensed under this act receiving the remains in violation of this subsection shall not charge for service in connection with the remains before delivery of the remains as stipulated by the next of kin. This section shall not prevent a person or establishment licensed under this act from charging and being reimbursed for services rendered in connection with the removal of the remains of a deceased person in case of accidental or violent death, and rendering necessary professional services required until the next of kin or persons chargeable with the funeral expenses have been notified." MCL 338.870(6); MSA 14.509(10)(6). (Emphasis supplied.)
The narrow question is whether the term "remains" should be read to include the clothing worn by the decedent at the time of death. As both sides to this controversy recognize, the fundamental *436 goal of statutory construction is to give effect to the intent of the Legislature. Spartan Asphalt Paving Co v Grand Ledge Mobile Home Park, 400 Mich. 184; 253 NW2d 646 (1977). The language of the statute is the best source for ascertaining the Legislature's intent. People v Dunn, 104 Mich. App. 419, 426; 304 NW2d 856 (1981). Thus, if the statute is unambiguous on its face, courts will avoid further interpretation or construction of its terms. Detroit v Redford Twp, 253 Mich. 453; 235 N.W. 217 (1931), Pittsfield Twp v City of Saline, 103 Mich. App. 99; 302 NW2d 608 (1981). If the operative statutory language appears ambiguous, a court must look to the object of the statute, the evil or mischief which it is designed to remedy, and will apply a reasonable construction which best accomplishes the purpose of the statute. Bennetts v State Employees Retirement Board, 95 Mich. App. 616; 291 NW2d 147 (1980).
The initial inquiry is, therefore, whether the term "remains" as used in the statute is ambiguous. Although the term "remains" is not a frequently used one, it has distinct definition. Webster's Third New International Dictionary offers this definition: "a dead body". Webster's New World Dictionary (2d ed) defines "remains" as: "a dead body; corpse". Interestingly, the words "corpse" or "dead body" are the precise words which plaintiffs claim the Legislature would have used had it intended to include only the organic human residue. Accordingly, we find that the plain meaning of the term "remains" is a biological corpse, not inclusive of clothing or other personal articles.
Assuming, arguendo, that the term "remains" does not have a clear and precise meaning, but instead is ambiguous and subject to interpretation, *437 we still conclude that the Legislature intended the word to refer exclusively to a corpse or dead human body. Where words are ambiguous, legislative intent may be ascertained by looking to the purpose and objectives sought to be accomplished. Smith v Grand Rapids City Comm, 281 Mich. 235, 240-241; 274 N.W. 776 (1937). When read as a whole, both § 10 of the mortuary science act, supra, and its successor act, MCL 339.1810; MSA 18.425(1810), focus on what is to be done or not done with a dead human body. The legislative focus was on the handling, the embalming and the treatment of the dead human body. Nothing in the statute even remotely suggests that the Legislature was concerned with the possibility that a deceased's personal effects or clothing would be stolen or otherwise misappropriated.
In summary, we hold that the word "remains", as used in the applicable statute at the time of the incident complained of, did not include the clothing of the deceased. Accordingly, we rule that the trial court did not err in granting summary judgment for defendant.
Affirmed. No costs, a question of public importance being involved.
NOTES
[1]  At the time of decedent's death in 1978, the applicable statute was the mortuary science act. The mortuary science act was repealed by 1980 PA 299, immediately effective October 21, 1980. The comparable statutory provision, as reorganized under the new Occupation Code, is found at MCL 339.1810; MSA 18.425(1810).